Case 3:19-cr-00019-GMG-RWT Document 89 Filed 08/23/19 Page 1 of 2 PageID #: 470




                           UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF WEST VIRGINIA

   UNITED STATES OF AMERICA,

   v.                                                   Criminal No. 3:19-CR-19
                                                        (Chief Judge Groh)
   CHRISTOPHER LEE YATES,




                      AMENDED PRELIMINARY ORDER OF FORFEITURE

           For the reasons stated by the United States, the government’s Motion to Amend

   Preliminary Order of Forfeiture is GRANTED.

           It is HEREBY ORDERED that the defendant, who has pled guilty to violating Title 18,

   United States Code, Section 641 forfeit to the United States the following property, which is

   directly subject to forfeiture:

               •   Amoneyjudgment in the amount of $300,000 [CATS ID: 19-ATF-03 1339].

           IT IS FURTHER ORDERED that the forfeiture of one New Frontier Armory, LLC, LW-

   15 Rifle, CAL: 223, bearing SIN NLV47707 [CATS ID: 19-ATF-0 17786] is hereby VACATED

  and the ATF is DIRECTED to release the firearm to Stephen Yates, Sr.

          IT IS FURTHER ORDERED that all other provisions of the Preliminary Order of

  Forfeiture (Doc. 85) remain in effect and are not modified or amended by this Order.

          IT IS FURTHER ORDERED that this Order shall become final regarding the defendant

  at the time of sentencing, and will be made part of the sentence by incorporating this Order by

  reference in the judgment. The Court shall retain jurisdiction to enforce this Order, and to amend
Case 3:19-cr-00019-GMG-RWT Document 89 Filed 08/23/19 Page 2 of 2 PageID #: 471




   it as necessary.

   SO ORDERED.

   DATED:             2C/jc)9


                                    GINA M. GROH
                                    CHIEF UNITED STATES DISTRICT JUDGE
